                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


MICHAEL R. MCKENNON,

                      Plaintiff,

v.                                                             Case No: 6:18-cv-323-Orl-41DCI

NEWSCASTIC INC.,

                      Defendant.
                                             /

                        ORDER AND PERMANENT INJUNCTION

       THIS CAUSE is before the Court on Plaintiff’s Motion for Entry of Final Default Judgment

(Doc. 9). United States Magistrate Judge Daniel C. Irick issued a Report and Recommendation

(“R&R,” Doc. 11), in which he recommends that the motion be granted in part. Plaintiff filed a

Notice (Doc. 12), indicating that he had no objection to the R&R.

       After a de novo review of the record, the Court agrees with the analysis in the R&R.

Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 11) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiff’s Motion for Default Judgment (Doc. 9) is GRANTED in part and

              DENIED in part.

           3. Defendant is permanently enjoined from:

                  a. Directly or indirectly infringing Plaintiff’s copyright in the Photograph

                      (depicted in Doc. 1 at ¶ 10);

                  b. Continuing to market, offer, sell, dispose of, license, lease, transfer, publicly

                      display, advertise, reproduce, develop, or manufacture any works derived



                                           Page 1 of 2
                        or copied from the Photograph or to participate or assist in any such activity;

                        and

                    c. Directly or indirectly reproducing, displaying, distributing, otherwise using,

                        or retaining any copy, whether in physical or electronic form, of the

                        Photograph.

             4. The Clerk is directed to enter judgment in favor of Plaintiff and against Defendant

                in the amount of $48,369.20. 1

             5. The motion is DENIED in all other respects.

             6. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on November 8, 2018.




Copies furnished to:

Counsel of Record




       1
           $45,000.00 in statutory damages and $3,369.20 in attorneys fees and costs.



                                             Page 2 of 2
